              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ADRIAN NICHOLSON, et al                              1:19-CV-519
AMELIA GREEN, et al                                  1:19-CV-670
ASIA ARCHIE, et al                                   1:19-CV-575
ALEXIS CANNON, et al                                 1:19-CV-823

            Plaintiff,

      v.

SELECT MANAGEMENT
RESOURCES, LLC, et al

            Defendants.



                 MOTION TO COMPEL ARBITRATIONS

      Plaintiffs listed on Exhibit A, by and through their undersigned

counsel, renew the motion to compel arbitrations contained in the Complaint

and hereby move to stay this action and compel individual arbitrations of

Moving Plaintiffs’ claims against Defendants pursuant to arbitration

agreements contained in the Motor Vehicle Title Loan and Security

Agreement(s) that each moving Plaintiff entered into with Defendants. With

regard to this motion, counsel has made a diligent effort to include only those

Plaintiffs with unresolved claims, and to exclude all Plaintiffs who have

reached a settlement with Defendants.




     Case 1:19-cv-00823-CCE-JEP Document 22 Filed 09/25/19 Page 1 of 5
      Counsel for Plaintiffs anticipates that the opposition to this motion, if

any, will not be based upon the existence or authenticity of the agreements to

arbitrate, but rather the Court’s application of those agreements to the

claims and defenses in this case. Indeed, Defendants admit that “each of the

contracts between Plaintiffs and Defendants contain an arbitration

clause.” (DN 15 ¶ 60). Defendants have also voluntarily produced many of

the the arbitration agreements, and registered their arbitration agreements

with the American Arbitration Association. Therefore, given the admonition

against filing voluminous materials unless the materials are essential (LR

7.1(d)) rather than attaching each individual Agreement, Plaintiffs refer the

Court to the eight arbitration provisions that Defendants have registered

with the American Arbitration Association.     Additionally, Plaintiffs are not

in possession of the Arbitration Agreement for each applicable loan, but will

make all agreements available to the Court if and when they are produced by

Defendants pursuant to the Court’s prior order.        However, based upon

discussions with Counsel for Defendants, Plaintiffs are informed that the

eight agreement registered with the American Arbitration Association, two

each for Anderson Financial Services, LLC, Kipling Financial Services, LLC,

LoanSmart, LLC and North American Title Loans, LLC, represents the total

universe of agreements.      These agreements were previously filed with the




     Case 1:19-cv-00823-CCE-JEP Document 22 Filed 09/25/19 Page 2 of 5
Court in Strange et al v. Select Management Resources, et al. 1:19-cv-321 (DN

33-1 through 33-8) and Phillips et al v. Select Management Resources, et al.

1:19-cv-325 (DN 33-1 through 33-8). The material difference between the two

versions for each lender is the inclusion of Paragraph       “l.” entitled “U.S.

Constitutional Issues.”    Plaintiffs stand ready to make each agreement

available for the Court’s review if necessary.   Attached hereto as Ex. A. is a

chart identifying the bates number of the loan agreements produced by

Defendants, where applicable, the Plaintiff-customer(s), the lender, and

whether have an agreement that contains Paragraph “l.,” if that information

is known at present.

       This Motion involves the same claims, same defenses and same

Defendants are currently pending before this court in companion actions

Strange et al v. Select Management Resources, et al. 1:19-cv-321 and Phillips

et al v. Select Management Resources, et al. 1:19-cv-325.     Plaintiffs believe

the Court’s resolution of Plaintiffs motion to compel arbitrations in Strange

and Phillips will also resolve this motion. Plaintiffs are contemporaneously

filing a supporting brief which incorporates the filings in support arbitration

filed by the plaintiffs in Strange and Phillips including the Brief in Support,

Reply, and Response to Sur-reply (Strange DN 33, 40, 57; Phillips DN 33, 40,

56).




       Case 1:19-cv-00823-CCE-JEP Document 22 Filed 09/25/19 Page 3 of 5
This the 25th day of September, 2019


                       /s/James R. Faucher
                       James R. Faucher (NCSB 31514)
                       Jeffrey K. Peraldo (NCSB 17556)
                       Brown, Faucher, Peraldo & Benson, PLLC
                       822 N. Elm St., Suite 200
                       Greensboro, NC 27401
                       P: (336) 478-6000
                       F: (336) 273-5597
                       E: james@greensborolawcenter.com
                          jeff@greensborolawcenter.com




Case 1:19-cv-00823-CCE-JEP Document 22 Filed 09/25/19 Page 4 of 5
                      CERTIFICATE OF SERVICE

       This is to certify that on September 25, 2019 a copy of the foregoing
PLAINTIFFS’ MOTION TO COMPEL ARBITRATIONS was filed with
the Clerk of Court using CM/ECF system, which will send notification of such
filing to all counsel of record.

                             /s/James R. Faucher
                             James R. Faucher (NCSB 31514)
                             Jeffrey K. Peraldo (NCSB 17556)
                             Brown, Faucher, Peraldo & Benson, PLLC
                             822 N. Elm St., Suite 200
                             Greensboro, NC 27401
                             P: (336) 478-6000
                             F: (336) 273-5597
                             E: james@greensborolawcenter.com
                                jeff@greensborolawcenter.com




     Case 1:19-cv-00823-CCE-JEP Document 22 Filed 09/25/19 Page 5 of 5
